DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al., USPGPub. No. 2014/0335316.
Regarding claims 1-3 and 5, Fukushima teaches a display device (Abstract, Fig. 3) comprising a window, a decorative print pattern (26c of Fig. 3) disposed on the window, a shielding layer (26s of Fig. 3) disposed on the decorative print layer, a first printing layer (24 of Fig. 3) disposed on the shielding layer and covering the inner sidewall of the decorative layer and shielding layer, and a second printing layer (22 of Fig. 3) disposed on the first printing layer and not in contract with the decorative print layer or shielding layer. The layers 24 and 22 are transparent (¶ [0038]) and overlap the window portion of the display area that is formed by the opening inside the edge border area formed from layers 26c and 26s (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al., USPGPub. No. 2014/0335316.
Regarding claims 4 and 6, the teaching of Fukushima differ from the present invention in that Fukushima does not teach that the second printing layer may be in contact with the shielding layer or that the side surface of the printing layer could be disposed on the shielding layer. It would, however, have been obvious to one of ordinary skill in the art to select whatever geometry was appropriate for the layers 24, 22, and 26 of the product of Fukushima based on the intended use and desired appearance of the product, as one of ordinary skill in the art would have understood that the layers could be configured in virtually any manner while still performing their intended function. As the specific layer geometry described in claims 4 and 6 appear to be arbitrary aesthetic features that have no specific mechanical function, they cannot distinguish the claimed invention from that of the prior art. 

Regarding claim 7, Fukushima teaches that the decorative print layer may comprise multiple printing layers (¶ [0024]). Note that when the printing layer of Fukushima were to comprise multiple printing layers, the product of Fukushima would possess the claimed geometry (Fig. 3 and 4). 

Regarding claim 8, the layer 22 of Fukushima features a side surface disposed outside the inner side wall of the decorative layer (Fig. 3). 

Regarding claim 9, as discussed above, the claimed geometry appears to be an arbitrary and/or aesthetic feature, and cannot distinguish the claimed invention because it would have been obvious to one of ordinary skill in the art to select whatever geometry was appropriate for the layers 24, 22, and 26 of the product of Fukushima based on the intended use and desired appearance of the product.

Regarding claims 10-12, the teachings of Fukushima differ from the present invention in that Fukushima does not teach multiple openings in the product of his invention. It would, however, have been obvious to one of ordinary skill in the art to provide the product of Fukushima with whatever number of opening were necessary to accommodate the desired structure of the product, including multiple openings, as one of ordinary skill in the art would have understood that such products commonly features openings for additional devices (e.g. cameras). 
Regarding claims 11 and 12 specifically, the claimed geometry appears to be an arbitrary and/or aesthetic feature, and cannot distinguish the claimed invention because it would have been obvious to one of ordinary skill in the art to select whatever geometry was appropriate for the layers 24, 22, and 26 of the product of Fukushima based on the intended use and desired appearance of the product.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785